IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


IN RE: J.H.                                 : No. 78 WAL 2015
                                            :
                                            :
PETITION OF: J.E.O.                         : Petition for Allowance of Appeal from the
                                            : Order of the Superior Court


                                         ORDER


PER CURIAM

      AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:



      (1)     Does the Superior Court's ruling that Petitioner's failure to challenge the
              involuntary commitment Order within thirty days of it's [sic] entry was fatal
              to his petition for Expungement conflict with this Honorable Court's holding
              in Wolfe v. Beal, 384 A.2d 1187 (Pa. 1978) and other holdings of the
              Superior Court?
      (2)     Does the Superior Court's holding affirming the procedure employed by
              the lower Court which had conducted the review of the tape recording of
              Petitioner's 303 hearing, without a record being made and without
              Petitioner's notice of the hearing or his presence at same, contrary to
              fundamental principles of due process, conflict with decisions of this Court
              and the Superior Court and depart so far from accepted judicial practices
              as to call for the exercise of this Honorable Court's supervisory authority?